o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-126126-13 uil 5000a the honorable kenny marchant u s house of representatives washington dc dear mr marchant i am responding to your letter dated date you asked for our review and analysis of the written and oral comments that your constituent ---------------------------- -------------- provided on the proposed_regulations on the requirement to maintain minimum_essential_coverage under sec_5000a of the internal_revenue_code the proposed_regulations were published in the federal_register on date in a written comment submitted on date and in testimony given in the public hearing held on date -------------------- described a situation in which a noncustodial_parent of a child fails to provide health care coverage for the child as required by a court order -------------------- stated that she as the child’s custodial_parent who is allowed to claim the child as a dependent should not be liable for the shared responsibility payment resulting from the noncustodial parent’s failure to comply with a court order instead she requested that the internal_revenue_service hold the noncustodial_parent in this situation liable in general under sec_5000a a taxpayer is responsible for his or her dependents’ health care coverage we understand the difficulties that taxpayers in ----------------------- situation face and appreciate her taking the time to testify at the hearing we will carefully consider her comments as we consider all comments received on these proposed_regulations we note that sec_5000a does provide an exemption under the authority of the department of health and human services hhs for an individual who is determined to have suffered a hardship with respect to the capability to obtain coverage under a qualified_health_plan hhs has released guidance providing that in determining what constitutes a hardship an exchange may consider the circumstance in which a child is conex-126126-13 ineligible for medicaid and the children’s health insurance program chip and a party other than the party who expects to claim the child as a tax dependent is required by court order to provide medical support for your reference i am enclosing a copy of the hhs guidance i hope this information is helpful if you have any questions please contact me or ------------------------ identification_number -------------- at --------------------- sincerely andrew j keyso associate chief_counsel income_tax and accounting enclosure hhs guidance on hardship exemption criteria and special enrollment periods date
